Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 17/495,196 and Preliminary Amendment concurrently filed on 10/06/2021.  Claims 1 – 6 were originally filed in the application.  Claims 1 – 6 have been cancelled and Claims 7 – 36 have3 newly been added in the Preliminary Amendment.  Claims 7 – 36 remain pending in the application.

Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 1, change “comprise” to ––comprises––.
ABSTRACT, line 4, change “the battery” to ––a battery––.
ABSTRACT, line 5 – 6, change “the automobile start control module” to ––an automobile start control module––.
ABSTRACT, line 8, change “the third end” to ––a third end––.
ABSTRACT, line 9 – 10, change “the load detection module” to ––a load detection module––.
ABSTRACT, line 11, change “the third end” to ––a third end––.

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 7, line 3, change “at least a microcontroller” to [Symbol font/0x2D][Symbol font/0x2D]at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, change “at least a predetermined voltage” to [Symbol font/0x2D][Symbol font/0x2D]at least one predetermined voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 7, change “the microcontroller” to [Symbol font/0x2D][Symbol font/0x2D]said at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]said at least one predetermined voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 10, change “the microcontroller” to [Symbol font/0x2D][Symbol font/0x2D]said at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, change “the microprocessor” to [Symbol font/0x2D][Symbol font/0x2D]said at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 22, line 1, change “the microcontroller” to [Symbol font/0x2D][Symbol font/0x2D]said at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 22, line 2, before “heavy current power generation” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 3, change “at least a microcontroller” to [Symbol font/0x2D][Symbol font/0x2D]at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 4, change “at least a predetermined voltage” to [Symbol font/0x2D][Symbol font/0x2D]at least one predetermined voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 5, change “a first battery” to [Symbol font/0x2D][Symbol font/0x2D]the first battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 7, after “a microcontroller” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 7 – 8, change “at least a predetermined voltage” to [Symbol font/0x2D][Symbol font/0x2D]said at least one predetermined voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 2, change “positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]a positive polarity output and a negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 4, change “at least a microcontroller” to [Symbol font/0x2D][Symbol font/0x2D]at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 6, change “at least a predetermined voltage” to [Symbol font/0x2D][Symbol font/0x2D]at least one predetermined voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 7 – 8, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 8 – 9, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 10 – 11, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 11, change “a vehicle battery” to [Symbol font/0x2D][Symbol font/0x2D]said vehicle battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 11 – 12, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 12 – 13, change “positive and negative terminals” to [Symbol font/0x2D][Symbol font/0x2D]a positive terminal and a negative terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 13 – 14, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 16, after “a microcontroller” insert [Symbol font/0x2D][Symbol font/0x2D]of said at least one microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 18, change “said sensors” to [Symbol font/0x2D][Symbol font/0x2D]said load detection sensor and said reverse polarity sensor[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 19, change “connection” to [Symbol font/0x2D][Symbol font/0x2D]connections[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]the positive terminal and the negative terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 20, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 21, change “said sensors” to [Symbol font/0x2D][Symbol font/0x2D]said load detection sensor and said reverse polarity sensor[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 22, change “connection” to [Symbol font/0x2D][Symbol font/0x2D]connections[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 22, change “positive and negative terminals” to [Symbol font/0x2D][Symbol font/0x2D]the positive terminal and the negative terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 22 – 23, change “said positive and negative polarity outputs” to [Symbol font/0x2D][Symbol font/0x2D]said positive polarity output and said negative polarity output[Symbol font/0x2D][Symbol font/0x2D].
Claim 29, line 1, change “the microprocessor” to [Symbol font/0x2D][Symbol font/0x2D]the microcontroller[Symbol font/0x2D][Symbol font/0x2D].
Claim 36, line 2, before “heavy current power generation” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Double Patenting Rejection

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Independent Claims 7, 23 and 24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,124,077 B2, Claim 1 of U.S. Patent No.10,875,410 B2 and Claim 1 of U.S. Patent Np. 11,104,236 B2, respectively.  Although the conflicting claims are not 
Claims 8 – 22 and 25 – 36 are also rejected because of the deficiencies of their respective independent parent claims.

Examiner’s Remarks

6.	Based on results of preliminary prior art searches, Claims 7 – 36 contain allowable subject matters.  Claims 7 – 36 will be allowed pending on 1 timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) can be used to overcome an actual double patenting rejection as explained in the “Double Patenting Rejection” given above, and results of further prior art searches.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851